Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment Entry
Applicants response to the Non-Final Action mailed 8/5/21 is acknowledged (paper filed 11/4/21). In the amendment filed therein claims 1 and 9 were modified. New claims 11 and 12 were added. And claim 6 is canceled without prejudice or disclaimer. Currently, claims 1-5 and 7-12 are pending. 
2.	Claim 10 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/3/20.
3.    Currently, claims 1 -5, 7-9, and 11-12 are under consideration.
4.    Rejections and/or objections of record not reiterated herein have been withdrawn.

NEW GROUNDS OF REJECTIONS NECESSITATED BY AMENDMENTS
Claim Rejections - 35 USC § 112
5.	Claims 1-5, 7-9, and 11-12 are rejected because claim limitations reading on an “analyzing unit and evaluation unit” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 

The disclosure generally describes the analyzing unit as having a specific binding agent for IGFBP-7 but does not set forth the specifics of the analyzer. It appears that any microtiter plate comprising the specific binding partner (sbp) can be classified as the claimed analyzer? Also the evaluation unit merely comprises a stored reference and an unidentified or unspecific algorithm. The determination of preeclampsia or a pre-eclampsia related condition cannot be diagnosed without the particular algorithm. For example, see page 27 lines 1-10 of the disclosure. The structure(s) described in the specification does/do not perform the entire function in the claims. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).


(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Response to Arguments
Applicant contends that the claims have been amended to describe the structure
of the analyzing and evaluation units and link the structure of the units to their function. This argument was carefully considered but not found persuasive because the structure of the units is not described in the claims. In response to the Office action that finds that 35 U.S.C. 112(f)  is invoked, if applicant does not want to have the claim limitation interpreted under 35 U.S.C. 112(f), applicant may: (1) present a sufficient showing to establish that the claim limitation recites sufficient structure to perform the claimed function so as to avoid interpretation under 35 U.S.C. 112(f); or (2) amend the claim 35 U.S.C. 112(f)  (e.g., by reciting sufficient structure to perform the claimed function). MPEP 2181.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1-5, 9, 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wienhues-Thelen et al. (US 10,996,229 B2) in view of Schwartz et al. (WO 2016/019176 A1) and Mills et al. (JAMA.1999; 282:356-362) as evidenced by Acro biosystems-product list.
	Wienhues-Thelen et al. disclosed methods of measuring IGFBP-7 as a protein marker to assess heart failure.  See abstract.  The patent teaches that the biomarker can be correlated to a likelihood of risk with a mathematical algorithm. See column 17 line 6 through column 18 line 13.  
	Although Wienhues-Thelen et al. teach assay procedures for measuring IGFBP-7, the reference does not specifically teach the differential measurement of IGFBP-7 in preeclampsia.
	However, Schwartrz et al. disclose methods and systems measuring biomarkers that are differentially expressed in preeclampsia. See abstract and section 0018.  
	Mills et al. disclose that PGI2 or prostacyclin and thromboxane metabolites are linked to preeclampsia. In their study, women who developed preeclampsia had significantly lower PGI2 production and higher TxA2/PGI2 ratios. The findings were deemed important as therapeutic strategies for preventing the complications of preeclampsia by restoring PGI2 homeostasis, reducing Tx production. The long-term infusion of PGI2 maybe useful in the prevention and treatment of preeclampsia. See abstract and page 361. It is noted that IGFBP7 is also known as PGI2 or prostacyclin as evidenced by Acro Biosysytems.
	It would have been obvious to one of ordinary skill in the art at the effective filing date of the instant invention to use the method measuring IGFBP-7 as taught by Wienhues-Thelen et al. to evaluate preeclampsia because Schwartz et al. specifically identifies IGFBP-7 as a prognostic marker for preeclampsia while Mills et al. demonstrate a significant differential expression in preeclampsia.
One skille din the art would have been motivated to measure IGFBP-7 or PGI2 (prostacyclin) in preeclampsia to detect and treat the disorder. See Mills et al. page 361.   
KSR forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness. See recent Board decision Ex parte Smith,— USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007)(citing KSR, 82 USPQ2d at 1396).

s 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wienhues-Thelen et al. (US 10,996,229 B2) in view of Schwartz et al. (WO 2016/019176 A1) and Mills et al. (JAMA.1999; 282:356-362) as evidenced by Acro biosystems-product list and further in view of Lapaire et al. (WO 2015/110624 A1).
	Please see Wienhues-Thelen et al. in view of Schwartrz et al. and Mills et al. (JAMA.1999; 282:356-362) as evidenced by Acro biosystems-product list as set forth above.
Wienhues-Thelen et al. in view of Schwartrz et al. and Mills et al. (JAMA.1999; 282:356-362) as evidenced by Acro biosystems-product list differs from the instant invention in not specifically teaching an analyzing unit and evaluation unit with additional markers. 
However, Lapaire et al. (WO 2015/110624 A1) disclose a method for predicting the risk of a female subject with an uneventful pregnancy to develop at least one preeclampsia related adverse outcome after delivery of baby. 
The method is based on the determination of the levels of i) sFlt-1 and P1GF, or ii) Endoglin and P1GF in a first sample obtained from said subject before dc-LO livery of baby, and a second sample of from said subject obtained after delivery of baby. See page 4 line 24 through page 5 line 5. Devices and analyzers are taught on pages 29-31. 
The levels of sFlt-1 and P1GF in the sample obtained after delivery were compared to the levels of sFlt-1 and P1GF in the sample obtained before delivery. Interestingly, both levels decreased after delivery in subjects with postpartum preeclampsia related adverse outcomes. 

It would have been obvious to one of ordinary skill in the art at the effective filing date of the instant invention to use the method measuring additional markers such as sFlt-1 and PIGF with analyzer and evaluation units as taught by Lapaire et al. in combination with the  IGFBP-7 preeclampsia methods taught by Wienhues-Thelen et al. in view of Schwartrz et al. and Mills et al. (JAMA.1999; 282:356-362) as evidenced by Acro biosystems-product list because Lapaire et al. taught that the ratio as disclosed between dual markers was a reliable marker for predicting the risk of postpartum preeclampsia related adverse outcomes. Page 38.

Response to Arguments
	Applicant contends that the combination of Wienhues-Thelen and Schwartz does not identify a subject as having preeclampsia if a measured amount of IGFBP- 7 is increased. This argument was found persuasive and the reference to Mills et al. is added to teach this limitation. Mills et al. (JAMA.1999; 282:356-362) disclose that PGI2 or prostacyclin and thromboxane metabolites are linked to preeclampsia. In their study, women who developed preeclampsia had significantly lower PGI2 production and higher TxA2/PGI2 ratios. 
In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

8.	For reasons aforementioned, no claims are allowed. 

9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu, can be reached at telephone number 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Lisa Cook
Patent Examiner
Art Unit 1642
2/12/22

/LISA V COOK/Primary Examiner, Art Unit 1642